UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6871


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAYMOND EDWARD CHESTNUT, a/k/a Snoop, a/k/a Ray,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:05-cr-01044-RBH-1)


Submitted:   September 29, 2015           Decided:   October 2, 2015


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raymond Edward Chestnut, Appellant Pro Se. Robert Frank Daley,
Jr., Assistant United States Attorney, Columbia, South Carolina;
Arthur   Bradley  Parham,   Assistant   United States  Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Raymond Edward Chestnut seeks to appeal his 2007 criminal

judgment    imposed   following    his    guilty   plea    to   conspiracy   to

distribute    and   to   possess   with   intent   to     distribute   cocaine

base, and using and carrying firearms during and in relation to,

and possessing firearms in furtherance of, a drug trafficking

crime.     The district court entered judgment on May 18, 2007.              At

that time, Rule 4(b)(1)(A) of the Federal Rules of Appellate

Procedure required a defendant in a criminal case to file his

notice of appeal within 10 days of the entry of judgment. 1              With

or without a motion, upon a showing of excusable neglect or good

cause, the district court may grant an extension of up to 30

days to file a notice of appeal.              Fed. R. App. P. 4(b)(4);

United States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

     Chestnut filed his notice of appeal in 2015, eight years

after entry of the criminal judgment. 2            Because Chestnut failed


     1  Rule 4 was amended effective December 1, 2009, to
establish a 14-day appeal period.   Fed. R. App. P. 4(b)(1)(A)
(2009).   Chestnut’s notice of appeal is untimely under either
version of the rule.
     2 On his certificate of service and in his informal brief,
Chestnut alleges that he mailed the notice of appeal on May 23,
2007. However, the notice of appeal is postmarked June 2, 2015,
and date stamped received by the district court clerk’s office
on June 5, 2015, and the certificate of service for the informal
brief is dated August 21, 2015. Chestnut’s representation that
he filed his notice of appeal on May 23, 2007, simply is not
credible.


                                      2
to file a timely notice of appeal or to obtain an extension of

the appeal period, we deny all pending motions and dismiss the

appeal as untimely. 3      We dispense with oral argument because the

facts    and   legal   contentions   are   adequately   presented   in   the

materials before this court.

                                                                DISMISSED




     3 We note that the appeal period in a criminal case is not a
jurisdictional provision, but, rather, a claim-processing rule.
United States v. Urutyan, 564 F.3d 679, 685 (4th Cir. 2009).
Because Chestnut’s appeal is inordinately late, and its
consideration is not in the best interest of judicial economy,
we exercise our inherent power to dismiss it. United States v.
Mitchell, 518 F.3d 740, 744, 750 (10th Cir. 2008).



                                      3